DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-14, 16, & 19 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- -  a collection or concentration luminophoric medium arranged in receiving relationship to said primary radiation and tertiary radiation, wherein the luminophoric medium responsively emits a secondary, relatively longer wavelength polychromatic radiation when the luminophoric medium is excited via exposure to the primary radiation and tertiary radiation, wherein separate wavelengths of said polychromatic radiation mix to produce an achromatic light output; and comprising a gaseous region that comprises a plurality of gases, whereas the at least one chamber is distinct and different from a polymeric or encapsulating matrix that forms an outer shape of the device; 
wherein a gas of the gaseous region has a Molar heat capacity of no less than 20.0 and no more than 30.0 J mol-1 K-1.” with combination of other claim limitations in claim 1.
Furthermore, the prior art does not teach or render obvious “- -   a collection or concentration luminophoric medium arranged in receiving relationship to said primary radiation and tertiary radiation, wherein the luminophoric medium responsively emits a secondary, relatively longer wavelength polychromatic radiation when the luminophoric medium is excited via exposure to the primary radiation and tertiary radiation, wherein separate wavelengths of said polychromatic radiation mix to produce an achromatic light output; and comprising a gaseous region that comprises a mixture of no less than 98% helium and no more than 2% deuterium or hydrogen, whereas the at least one chamber is distinct and different from a polymeric or encapsulating matrix that forms an outer shape of the device.” with combination of other claim limitations in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 7/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16699788, (now, US Patent 10,950,773) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899